     Case 2:19-cv-00365-MHT-SMD Document 64 Filed 08/05/19 Page 1 of 14



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

YASHICA ROBINSON, M.D., et al.,          )
                                         )
      Plaintiffs,                        )
                                         )
v.                                       )   CASE NO. 2:19-cv-00365-MHT-SMD
                                         )
STEVEN MARSHALL, in his official         )
capacity as Alabama Attorney General,    )
                                         )
      Defendant.                         )


                     DEFENDANT’S RESPONSE TO PLAINTIFFS’
                     MOTION FOR PRELIMINARY INJUNCTION

I.    Introduction

      This case is about whether the Constitution forbids Alabama from protecting

human life. At the Framing, the common law criminalized many abortions, and by

the time the Fourteenth Amendment was adopted, “at least 28 of the then-37 States

and 8 Territories” protected unborn human life through “statutes banning or limiting

abortion.” Planned Parenthood of Se. Penn. v. Casey, 505 U.S. 833, 952 (1992)

(Rehnquist, C.J., concurring in the judgment and dissenting in part). Earlier this

year, Alabama enacted the Alabama Human Life Protection Act, which reflects the

judgment of the State that each human life, from the moment of conception, is

worthy of protection from lethal violence. The Act makes it a felony to intentionally

abort a child at any age, except when done to prevent a serious health risk to the



                                         1
     Case 2:19-cv-00365-MHT-SMD Document 64 Filed 08/05/19 Page 2 of 14




child’s mother or end a pregnancy when the child suffers from a condition that would

lead to his or her death shortly after he or she is born.

       By any plausible interpretation of the Constitution, the Act should be upheld.

After all, “(1) the Constitution says absolutely nothing about [abortion], and (2) the

longstanding traditions of American society have permitted it to be legally

proscribed.” Casey, 505 U.S. at 980 (1992) (Scalia, J., concurring in the judgment

and dissenting in part). But the Supreme Court, in Roe v. Wade, found “in the

penumbras of the Bill of Rights” a “fundamental” right to abortion. 410 U.S. 113,

152 (1973). Roe was subject to immediate criticism by scholars and jurists;1 its

standard proved unworkable; see Casey, 505 U.S. at 876 (plurality op.) (recognizing

inadequacy of Roe’s trimester framework); and numerous parties, including the

United States at least six times, have asked the Court to overrule Roe. See id. at 844.

But in Casey, the Supreme Court jettisoned much of Roe’s reasoning while

purporting to uphold the decision on stare decisis grounds.

       The plurality opinion in Casey set viability as the crucial moment when States

could begin protecting human life by prohibiting its termination through abortion.

Before “viability ... the woman has a right to choose to terminate her pregnancy,” id.



       1
         See, e.g., Laurence H. Tribe, The Supreme Court, 1972 Term—Foreword: Toward a
Model of Roles in the Due Process of Life and Law, 87 Harv. L. Rev. 1, 7 (1973) (“One of the
most curious things about Roe is that, behind its own verbal smokescreen, the substantive judgment
on which it rests is nowhere to be found.”); see also John Hart Ely, The Wages of Crying Wolf: A
Comment on Roe v. Wade, 82 Yale L.J. 920, 935-937 (1973).
                                                2
     Case 2:19-cv-00365-MHT-SMD Document 64 Filed 08/05/19 Page 3 of 14




at 870, but once the unborn child is capable of surviving outside the womb, the State

can protect it from abortion, unless abortion “is necessary, in appropriate medical

judgment, for the preservation of the life or health of the mother.” Id. at 879.

      As numerous Justices have recognized, “[t]he standard set forth in

the Casey plurality has no historical or doctrinal pedigree.” Stenberg v. Carhart,

530 U.S. 914, 982 (2000) (Thomas, J., dissenting). Rather, that “standard is a

product of its authors’ own philosophical views about abortion, and it should go

without saying that it has no origins in or relationship to the Constitution and is,

consequently, as illegitimate as the standard it purported to replace.” Id. Indeed,

even one the authors of the Casey plurality has recognized that “[t]he choice of

viability as the point at which the state interest in potential life becomes compelling

is no less arbitrary than choosing any point before viability or any point afterward.”

City of Akron v. Akron Center for Reprod. Health, Inc., 462 U.S. 416, 461 (1983)

(O’Connor, J., dissenting).

      Even so, that arbitrary line is currently the law. Under Casey, the State can

protect human beings on one side of the viability line, but not those on the other.

Because Alabama’s Human Life Protection Act would protect life on both sides of

that line, the Act is inconsistent with Casey by prohibiting abortion of unborn

children who cannot yet survive apart from their mothers. To that extent, Plaintiffs

are likely to prevail before this Court and should be granted a preliminary injunction.

                                          3
      Case 2:19-cv-00365-MHT-SMD Document 64 Filed 08/05/19 Page 4 of 14




       But the Act should not be enjoined in full. For those unborn children who are

viable, the State may “regulate, or even proscribe, abortion except where it is

necessary, in appropriate medical judgment, for the preservation of the life or health

of the mother.” Casey, 530 U.S. at 879. The Act does not prohibit abortions

performed to preserve the life or health of the mother. See Act § 3(1), (6). Thus,

any injunction should not prohibit the Attorney General from enforcing the Act

against anyone who violates it with respect to a viable unborn child.

       Attorney General Marshall notes that limiting a preliminary injunction to pre-

viability abortions does not change the nature of this case. Plaintiffs’ motion is

directed to pre-viability abortions. See Doc. 51 at 1 (citing Roe for the proposition

that “the State may not ban abortion before the point of viability.”). Moreover, since

2011, Alabama has prohibited abortions at 20 or more weeks after fertilization (i.e.,

22 weeks after the last menstrual period), except when necessary to preserve the life

or health of the mother. Ala. Code § 26-23B-5. Plaintiffs do not assert that they are

performing post-viability abortions, and they thus lack standing to seek an injunction

against application of the Act to post-viability abortions.

II.    Plaintiffs’ Request For A Preliminary Injunction

       To obtain a preliminary injunction Plaintiffs must show (1) a substantial

likelihood of success on the merits; (2) a substantial threat irreparable injury will

occur absent issuance of the injunction; (3) the threatened injury outweighs the

                                          4
     Case 2:19-cv-00365-MHT-SMD Document 64 Filed 08/05/19 Page 5 of 14




potential damage the requested injunction may cause the non-moving parties; and

(4) the injunction would not be adverse to the public interest. Palmer v. Braun, 287

F.3d 1325, 1329 (11th Cir. 2002).

      Because the Supreme Court’s abortion precedents are binding on this Court,

Plaintiffs’ challenge to the Act as applied to abortions of unborn children who have

not reached viability is likely to succeed in this Court. Attorney General Steve

Marshall will show that these cases were wrongly decided, as they rest on (1) an

improper and incomplete history of the protection afforded fetal human life under

the common law and state statutes from the mid-nineteenth century up until Roe v.

Wade, 410 U.S. 113 (1973), (2) the arbitrary “viability” line for which neither the

constitutional text nor structure provide any support, and (3) the demonstrably false

proposition that it is unclear whether a fetus is a human life. See id. at 159 (“We

need not resolve the difficult question of when life begins. When those trained in

the respective disciplines of medicine, philosophy, and theology are unable to arrive

at any consensus, the judiciary, at this point in the development of man’s knowledge,

is not in a position to speculate as to the answer.”). But while Attorney General

Marshall will ask the Supreme Court to overrule these obviously and tragically

wrong decisions, until those decisions are overruled, Plaintiffs are likely to prevail

on their challenge to the Act as applied to abortions of pre-viability children.




                                          5
     Case 2:19-cv-00365-MHT-SMD Document 64 Filed 08/05/19 Page 6 of 14




       When viewed through the distorted lens of Roe and Casey, the balance of the

equities also supports a preliminary injunction as applied to pre-viability abortions.

Attorney General Marshall’s response to Plaintiffs’ motion is, therefore, that the

Supreme Court’s current abortion jurisprudence regrettably requires that it be

granted with respect to the operation of the Act pre-viability. As to the application

of the statute to abortions post-viability, Plaintiffs have not demonstrated a

likelihood of success on the merits. In fact, Plaintiff’s Memorandum in Support of

Their Motion for Preliminary Injunction focuses exclusively on Roe and its progeny

“unequivocally hold[ing] that the State may not ban an abortion before the point of

viability.” Doc. 51 at 1; Id. at 8 (citing Roe for the proposition that “prior to viability,

the State has no interest sufficient to justify a ban on abortion”); Id. at 9, 11 (same).

Plaintiffs thus have failed to meet their “burden of establishing an entitlement to the

extraordinary remedy of a preliminary injunction under Rule 65.” GOS Operator,

LLC v. Sebelius, 843 F. Supp.2d 1218, 1240-41 (S.D. Ala. 2012).

       Plaintiffs make three arguments in their Memorandum that demand specific

responses. First, Plaintiffs contend that Alabama’s law prohibiting abortion unless

necessary to preserve the life or health of the mother is “unprecedented.” Doc. 51

at 1. When viewed in the context of both the protection afforded fetal human life

under the common law and statutory prohibitions of abortion that long pre-dated




                                             6
     Case 2:19-cv-00365-MHT-SMD Document 64 Filed 08/05/19 Page 7 of 14




Roe, the Act is nothing of the sort. What is unprecedented is the alleged right to

abortion on demand that the Supreme Court invented in Roe.

      The result in Roe is not supported by any plausible argument from

constitutional text, structure, or history. Unfettered abortion was not traditional at

the time of the Founding. As James Wilson—one of George Washington’s Supreme

Court appointees and a signatory to the Constitution—wrote: “With consistency,

beautiful and undeviating, human life, from its commencement to its close, is

protected by the common law.” 2 James Wilson, THE WORKS OF JAMES

WILSON, 596-97 (R.G. McCloskey ed., 1967). Similarly, Samuel Farr confirmed

in his Elements of Medical Jurisprudence (1787) that at the founding, life was

thought to begin at conception and “nothing but the arbitrary forms of human

institutions can make it otherwise.” Id. at 4. In fact, as Farr explained, “there is no

doubt” that “abortions, or the destruction of those unborn embryos which were never

brought into the world … ought to be considered a capital crime.” Id. at 69.

      Nor    was    abortion-on-demand      “precedented”    when    the   Fourteenth

Amendment was ratified or when Roe was decided:

      At the time of the adoption of the Fourteenth Amendment, statutory
      prohibitions or restrictions on abortion were commonplace; in 1868, at
      least 28 of the then–37 States and 8 Territories had statutes banning or
      limiting abortion. J. Mohr, Abortion in America 200 (1978). By the
      turn of the century virtually every State had a law prohibiting or
      restricting abortion on its books. By the middle of the present century,
      a liberalization trend had set in. But 21 of the restrictive abortion laws
      in effect in 1868 were still in effect in 1973 when Roe was decided, and
                                          7
     Case 2:19-cv-00365-MHT-SMD Document 64 Filed 08/05/19 Page 8 of 14




      an overwhelming majority of the States prohibited abortion unless
      necessary to preserve the life or health of the mother. Roe v. Wade, 410
      U.S., at 139-140, n.2 (Rehnquist, J., dissenting). On this record, it can
      scarcely be said that any deeply rooted tradition of relatively
      unrestricted abortion in our history supported the classification of the
      right to abortion as “fundamental” under the Due Process Clause of the
      Fourteenth Amendment.

Casey, 505 U.S. at 952-53 (Rehnquist, C.J., concurring in the judgment and

dissenting in part). Given all of the state regulations of abortion in place when the

Fourteenth Amendment was ratified, that Amendment could not have transferred

state power over abortion to the federal judiciary. Rather, “[t]he only conclusion

possible from this history is that the drafters did not intend to have the Fourteenth

Amendment withdraw from the States the power to legislate with respect to this

matter.” Roe, 410 U.S. at 177 (Rehnquist, J., dissenting); see also Thornburgh, 476

U.S. at 796 (White, J., dissenting) (“Abortion is a hotly contested moral and political

issue. Such issues, in our society, are to be resolved by the will of the people, either

as expressed through legislation or through the general principles they have already

incorporated into the Constitution they have adopted…. As I have argued, I believe

it is clear that the people have never—not in 1787, 1791, 1868, or at any time since—

done any such thing.”).

      Second, Plaintiffs repeatedly cite “forty-six years of Supreme Court

precedent, beginning with Roe v. Wade, 410 U.S. 113 (1973), which unequivocally

holds that the State may not ban abortion before the point of viability.” Doc. 51 at

                                           8
      Case 2:19-cv-00365-MHT-SMD Document 64 Filed 08/05/19 Page 9 of 14




1. This line of precedent, however, has hardly been consistent. Rather than create

a consistent and clear body of law, the Court has repeatedly changed the applicable

standards to prop up a poorly reasoned and unworkable opinion, “jury-rigging new

and different justifications to shore up the original mistake.” Citizens United v.

Federal Election Comm’n, 558 U.S. 310, 379 (2010) (Roberts, C.J., concurring).2

In other words, no one can plausibly contend that Roe “is a well-reasoned decision

that has caused no serious practical problems in the four decades since” it was

decided. Franchise Tax Bd. of California v. Hyatt, 139 S. Ct. 1485, 1506 (2019)

(Breyer, J., dissenting).

        Without any evidentiary record at all, Roe introduced a complex trimester-

based scheme and concluded that a woman has a right to terminate her pregnancy

up to the point of viability. Roe held open the possibility that States might have the

authority to regulate abortion pre-viability and even to ban abortion post-viability

(subject to a life or health exception), but the Court’s subsequent abortion cases


        2
          It is little wonder that the standard is ever-changing when viability itself, as multiple
Justices have noted, is an entirely arbitrary line that finds no basis in the Constitution. See, e.g.,
City of Akron, 462 U.S. at 461 (O’Connor, J., dissenting); Thornburgh v. Am. Coll. of Obstetricians
& Gynecologists, 476 U.S. 747, 794-795 (1986) (White, J., dissenting) (“[T]he Court’s choice of
viability as the point at which the State’s interest becomes compelling is entirely arbitrary…. The
State’s interest is in the fetus as an entity in itself, and the character of this entity does not change
at the point of viability under conventional medical wisdom.”). The Court introduced the viability
standard without providing any justification for having this be the constitutionally mandated point
before which States cannot prohibit abortions. Roe simply asserted that a State’s interest in
potential life becomes compelling at viability “because the fetus then presumably has the capability
of meaningful life outside the mother’s womb.” 410 U.S. at 163. As Professor Ely properly noted,
however, rather than give an argument, the Roe Court “mistakes a definition for a syllogism.” John
Hart Ely, The Wages of Crying Wolf: A Comment on Roe v. Wade, 82 Yale L.J. 920, 924 (1973).
                                                   9
    Case 2:19-cv-00365-MHT-SMD Document 64 Filed 08/05/19 Page 10 of 14




struck down most State efforts to regulate abortion.       The plurality in Casey,

therefore, felt obligated to dramatically alter the constitutional analysis—rejecting

strict scrutiny and the trimester framework, overturning City of Akron and

Thornburgh, and instituting a new “undue burden” standard. But this standard also

proved to be problematic, so the Supreme Court adjusted the test yet again, adopting

a “large fraction” test. Fargo Women’s Health Organization v. Schafer, 507 U.S.

1013, 1014 (1993) (O’Conner, J., concurring). And when this still failed to provide

lower courts and States with predictability and certainty, the Supreme Court

fashioned another new interpretation of what constitutes an undue burden,

introducing a benefits-and-burdens balancing test—even though Casey never

engaged in any such balancing. See Whole Women’s Health v. Hellerstedt, 136 S.Ct.

2292, 2324 (2016) (Thomas, J., dissenting) (“[T]he majority’s free-form balancing

test is contrary to Casey.       When assessing Pennsylvania’s recordkeeping

requirements for abortion providers, for instance, Casey did not weigh its benefits

and burdens…. Contrary to the majority’s statements, Casey did not balance the

benefits and burdens of Pennsylvania's spousal and parental notification provisions,

either.”).

       Third, Plaintiffs cite Casey for the proposition that “abortion is

constitutionally protected because it involves one of ‘the most intimate and personal

choices a person may make in a lifetime.’”         Doc. 51 at 1.      But as Casey

                                         10
     Case 2:19-cv-00365-MHT-SMD Document 64 Filed 08/05/19 Page 11 of 14




acknowledges, abortion is a “unique act.” 505 U.S. at 852. It is different from the

privacy cases on which the Roe Court purportedly relied3 because abortion, unlike

other privacy rights, ends the life of another human being. And contrary to Roe’s

unsupported assertion, there is no doubt that the fetus is a human life—not mere

tissue, not “potential life,” and not “the product of conception.” The Roe Court’s

failure to recognize this biological fact, a wrong turn that it made with no record and

without the benefit of the adversarial process,4 led it to invent a right to extinguish

another life based on a line of victimless privacy cases. Given that the decision

whether to carry a fetal human life to term is sui generis, these cases are inapposite

and have caused courts to give short shrift to the State’s profound interests in

maternal health and the protection of fetal human life.

       These are just some of the reasons that Roe and Casey should be overturned

and why regulation of abortion should be returned to the States, where the people

resolve such weighty questions through their elected representatives.                         See

Thornburgh, 476 U.S. at 787 (White, J., dissenting) (“But decisions that find in the


       3
          See, e.g., Meyer v. Nebraska, 262 U.S. 390 (1923); Pierce v. Society of Sisters, 268 U.S.
510 (1925); Skinner v. Oklahoma, 316 U.S. 535 (1942); Griswold v. Connecticut, 381 U.S. 479
(1965); Loving v. Virginia, 388 U.S. 1 (1967); Eisenstadt v. Baird, 405 U.S. 438 (1972).
        4
          See Brief of State of Connecticut, Amicus Curiae, in Support of Petitions for Rehearing
Filed by the States of Georgia and Texas, No. 70-18, Roe v. Wade, and No. 70-40, Doe v. Bolton,
1973 WL 159525 at *2-3 (U.S. Feb. 15, 1973) (seeking rehearing on the grounds that (1)
Connecticut’s “case (No. 72-730) is believed to be the only one involving the constitutional issue
of abortion wherein an evidentiary record has been made,” (2) “The evidence in the Connecticut
case demonstrates that an unborn child is an alive, separate and distinct human being from the time
the child is conceived,” and (3) “This evidence was wholly uncontradicted.”).
                                               11
       Case 2:19-cv-00365-MHT-SMD Document 64 Filed 08/05/19 Page 12 of 14




Constitution principles or values that cannot fairly be read into that document usurp

the people’s authority, for such decisions represent choices that the people have

never made and that they cannot disavow through corrective legislation.”); Casey,

505 U.S. at 979 (Scalia, J., dissenting) (“The permissibility of abortion, and the

limitations upon it, are to be resolved like most important questions in our

democracy: by citizens trying to persuade one another and then voting.”). States may

(and do) reach different conclusions on these difficult questions, but that is where

the authority lies under the Constitution as properly interpreted.

        For now, though, this Court is bound by Roe and Casey, and these cases

require that Plaintiffs’ motion for a preliminary injunction be granted with respect

to the Act’s ban on pre-viability abortions.

III.    Plaintiffs’ Standing To Raise The Rights Of Third Parties

        In addition to challenging Roe and its progeny, Attorney General Marshall

also intends to challenge precedents providing uniquely relaxed standing rules in the

area of abortion. In Singleton v. Wulff, 428 U.S. 106, 118 (1976), a plurality of the

Supreme Court fashioned a blanket rule allowing third-party standing in abortion

cases. Unlike any other area of the law, this rule allows abortion clinics and abortion

doctors to assert constitutional claims (the purported right to an abortion) that do not

belong to them.




                                          12
    Case 2:19-cv-00365-MHT-SMD Document 64 Filed 08/05/19 Page 13 of 14




      When it comes to standing, as with many issues related to abortion, “there is

constitutional law and then there is the aberration of constitutional law relating to

abortion.” West Alabama Women’s Center v. Williamson, 900 F.3d 1310, 1314

(11th Cir. 2018). Any assumption of a close connection between women and

abortionists that might support an inference of commonality of interests is unproven

at best. The Supreme Court’s “precedents encourage abortion providers to sue—

and our cases then relieve them of any obligation to prove what burdens women

actually face.” Whole Women’s Health v. Hellerstedt, 136 S. Ct. 2292, 2323 (2016)

(Thomas, J., dissenting). “There should be no surer sign that our jurisprudence has

gone off the rails than this: After creating a constitutional right to abortion because

it ‘involve[s] the most intimate and personal choices a person may make in a lifetime,

choices central to personal dignity and autonomy,’ Casey, [505 U.S.] at 851

(majority opinion), the Court has created special rules that cede its enforcement to

others.” Id. Those abortion-specific rulings should be overruled.




                                          13
    Case 2:19-cv-00365-MHT-SMD Document 64 Filed 08/05/19 Page 14 of 14




      Respectfully submitted,

                                 Steve Marshall
                                   Attorney General

                                 s/ Edmund G. LaCour Jr.
                                 Edmund G. LaCour Jr. (ASB-9182-U81L)
                                   Solicitor General
                                 James W. Davis (ASB-4063-I58J)
                                   Deputy Attorney General
                                 Brad A. Chynoweth (ASB-0030-S63K)
                                   Assistant Attorney General

                                 Office of the Attorney General
                                 501 Washington Avenue
                                 Montgomery, Alabama 36130-0152
                                 (334) 242-7300
                                 elacour@ago.state.al.us
                                 jimdavis@ago.state.al.us
                                 bchynoweth@ago.state.al.us

                                 Counsel for Attorney General Steve Marshall



                         CERTIFICATE OF SERVICE

      I hereby certify that on the 5th day of August, 2019, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system which will send a

copy to all counsel of record.


                                 s/ Edmund G. LaCour Jr.
                                 Counsel for Attorney General Steve Marshall




                                         14
